Citation Nr: 1044761	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-27 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
right ear hearing loss.

2.  Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1973 to July 1976, 
January 1989 to May 1989, May 1993 to August 1993, and June 2004 
to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.

The Board notes that on his Appeal To Board Of Veterans' Appeals 
(VA Form 9), the Veteran elected to testify at a hearing over 
which a Veterans Law Judge of the Board would have presided while 
at the RO.  The Veteran was scheduled for the requested hearing 
to be held in March 2009, however, he failed to report for the 
hearing.
 
The issue of service connection for a sinus disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the entire period on appeal, audiometric test results 
corresponded to numeric designations no worse than Level I in the 
right ear and Level I in the non-service-connected left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right ear 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Table VI, Table VIa, 
Table VII, Diagnostic Code 6100 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2006 and May 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim arises from his disagreement with the initial 
disability rating following the grant of service connection.  
Once service connection is granted, the claim is substantiated 
and additional notice is not required.  Thus, any defect in the 
notice provided to the Veteran is not prejudicial.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.

The Veteran was medically evaluated in conjunction with his claim 
in March 2006.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Here, the examiner discussed the functional effects of 
the Veteran's hearing loss to the extent that the "situation of 
greatest difficulty" is understanding normal conversation if the 
speaker is at a distance or in situations with background noise.  
In Martinak, the Court noted that even if an audiologist's 
description of the functional effects of the Veteran's hearing 
disability was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Id.  No such argument has been presented here.  
Therefore, the Board finds that the March 2006 VA audiological 
examination is adequate and will proceed. 

Further, the Veteran was provided the opportunity to testify 
before a Decision Review Officer (DRO) at the RO.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
3.103(c)(2) requires that the hearing officer fulfill two duties 
to comply with the above the regulation.  These duties consist of 
(1) the duty to fully explain the issues, and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the DRO essentially elicited testimony 
necessary to determine the effects of the Veteran's service-
connected disability.
 
In addition, the DRO sought to identify any pertinent evidence 
not currently associated with the claims file that might have 
been overlooked or was outstanding that might substantiate the 
claim.  Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
has identified any prejudice in the conduct of the DRO hearing.  
By contrast, the Veteran, through his testimony, demonstrated 
that he had actual knowledge of the element(s) necessary to 
substantiate his claim for benefits.  As such, the Board finds 
that, consistent with Bryant, the DRO complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2), and that the Board can 
adjudicate the claim(s) based on the current record.

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the  Veteran is appealing 
the initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, it is not required to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, while the Board must review the 
entire record, it does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The Board will, therefore, summarize the relevant 
evidence where appropriate.  The analysis in the following 
decision will focus specifically on what the evidence shows, or 
fails to show, with regard to the initial increased rating claim 
adjudicated in this decision.  

In the present case, a March 2006 rating decision granted service 
connection for right ear hearing loss (noncompensable from 
December 2005).  Following receipt of notification of that 
decision, the Veteran perfected a timely appeal.

In rating service-connected hearing loss, disability ratings are 
derived from mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Disability ratings of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment for VA 
purposes must be conducted by a State-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test. Examinations will be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect. 38 C.F.R. § 
4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d). Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).  When 
hearing loss is service connected in only one ear, the non-
service connected ear will be assigned a Roman numeral 
designation of I.  38 C.F.R. § 4.85(f).

VA regulations also provide that in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
rated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be rated separately.  As noted above, 
since hearing loss is service connected in only the right ear, 
the non-service-connected left ear will be assigned a Roman 
numeral designation of I.  38 C.F.R. § 4.85(f).

During the course of this appeal, the Veteran underwent a VA 
examination in March 2006.  VA audiometric testing revealed pure 
tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
50
60
LEFT
15
15
15
20
35

The average of these thresholds was 33.8 decibels for his right 
ear and 21.3 decibels for his left ear.  The Maryland CNC speech 
recognition scores were 96 percent in the right ear and 94 
percent in the left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the results of the March 
2006 VA examination, which represent the worse findings of 
record, a numeric designation of I was shown for the Veteran's 
right and left ears.  Such numeric designations support a 
noncompensable disability rating.  38 C.F.R. § 4.85, Table VII 
(2010).  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the March 2006 audiological examination.  
However, the examination did not provide findings that the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) was 55 decibels or more (in either ear) 
or that the pure tone threshold was 30 decibels or less at 
1000 Hz, and 70 decibels or more at 2000 Hz (in either ear).  
Consequently, a rating higher than that currently assigned based 
on exceptional patterns of hearing impairment is not warranted.  

Also of record are a private audiogram dated in April 2006 and a 
May 2006 private hearing consultation report.  A graph of the 
audiogram has been associated with the claims file, but may not 
be interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  In the May 2006 
report, Dr. M. assessed sensorineural hearing loss.  He 
recommended yearly audiograms and future hearing aid use if the 
Veteran's hearing continued to decline.  Notably, the Veteran has 
not submitted evidence of subsequent audiograms even though 
annual audiograms were recommended. 

Given the relatively short period of time between the findings of 
March 2006 VA examination and April 2006 private audiogram 
followed by the May 2006 private consultation report, the Board 
finds that there is no prejudice to Veteran in not obtaining 
clarification from the private audiologist and the private 
physician as to the degree of sensorineural hearing loss and 
interpretation of the private audiogram.  See Savage v. Shinseki, 
No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (finding that the Board 
erred in not seeking additional clarification of the private 
audiograms when there was a lengthy period of time during which 
the only available evidence consisted of the private audiograms, 
which could potentially have provided a staged rating).

The Board has also considered the Veteran's statements that his 
disability deserves a compensable disability rating.  The Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability according to 
the appropriate diagnostic codes.  

Such competent evidence - concerning the nature and extent of the 
Veteran's right ear hearing loss disability - has been provided 
by the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination report) directly address the criteria under which 
this disability is rated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright, 2 Vet. App. at 25 (interest in 
the outcome of a proceeding may affect the credibility of 
testimony).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application of 
the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 
345.  To put it simply, there is very little judgment involved in 
determining the rating.  The law's provisions are clear and 
precise.  Audiometric testing results are dispositive evidence 
for a claim for a higher disability rating for hearing loss.  The 
aforestated VA examination report, along with the Veteran's 
assertions, addressed the impact of the Veteran's hearing loss on 
his daily functioning.  See Martinak , 21 Vet. App. at 447.  The 
VA examiner in March 2006 acknowledged that the Veteran's 
greatest complaints were with difficulty hearing when the speaker 
is at a distance or with understanding conversation in situations 
where there is background noise.  Significantly, the Veteran did 
not claim that his hearing loss disability had at any time 
interfered with his employment.  The Board also finds that there 
is no basis for a compensable disability rating on an extra 
schedular basis, as discussed below.

Extra-schedular consideration

Finally, the Board finds that the Veteran's right ear hearing 
loss does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claim for extra-schedular consideration.  The level 
of severity of the Veteran's right ear hearing loss is adequately 
contemplated by the applicable diagnostic criteria.  The criteria 
provide for a higher rating, but as has been thoroughly discussed 
above, the staged disability ratings assigned herein are 
appropriate.  In view of the adequacy of the disability ratings 
assigned under the applicable diagnostic criteria, consideration 
of the second step under Thun is not for application in this 
case.


ORDER

An initial compensable disability rating for right ear hearing 
loss is denied.


REMAND

Regarding the Veteran's claim for a sinus disorder, 
unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In the present case, service treatment records indicate an upper 
respiratory infection in March 1989 and a sinus infection in 
March 2005, when he was prescribed a prescription allergy 
medication and diagnosed with allergic rhinitis.  Next, he 
reported nasal congestion in April 2005 and was prescribed a 
nasal steroid and instructed to continue the prescription ordered 
in March 2005.  Further, in his post-deployment survey, the 
Veteran reported that he developed the following pertinent 
symptoms during his deployment to Iraq in 2004 to 2005: chronic 
cough, runny nose, fever, and headaches.  Additionally, in his 
post-deployment report, he reported that he was exposed to 
pesticide-treated uniforms, smoke from oil fire, smoke from 
burning trash or feces, industrial pollution and sand and dust. 
Upon return from deployment, in November 2005, he was again 
prescribed a nasal steroid for his increased sinus symptoms.  

A February 2008 post-service private medical record indicates 
that the Veteran likely had a viral illness early in his 
deployment.  Due to his particular role in service, prolonged 
bedrest for recovery was unrealistic.  Thus, irritants the 
Veteran was exposed to during his deployment, including strong 
odors such as burning petroleum "could certainly have aggravated 
his airway symptoms making in hard for him to break the cycle, 
heal, and recover completely."  The private physician 
recommended that the Veteran continue the prescription nasal 
steroid and saline rinse to sustain relief.  

The Veteran underwent a VA examination in March 2006.  The 
examination report indicated a worsening of his sinus condition 
while in Iraq as well as current treatment with daily nasal 
steroid spray, prescription tablet, and saline irrigation of the 
sinuses.  The examiner provided no opinion as to a relationship 
between the Veteran's current disorder and service.   

The Board finds that the March 2006 VA examination is inadequate 
as the examiner did not opine as to whether the Veteran's sinus 
disorder is related to service.  Therefore, the Board finds that 
another VA examination and etiology opinion is necessary in order 
to fairly decide the Veteran's claim.  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine the 
precise nature and etiology of his asserted 
sinus disorder.  The claims file and a copy of 
this Remand should be made available to and 
reviewed by the examiner and such review 
should be noted in the examination report.  
All studies deemed necessary by the examiner 
should be performed and all findings should be 
reported in detail.

The examiner is requested to render an opinion 
as to whether the Veteran has a current sinus 
disorder, and if so, whether it is at least as 
likely as not (50 percent probability or 
greater) that any such sinus disorder had its 
onset in or is related to the Veteran's period 
of active service. 

In doing so, the examiner must acknowledge the 
Veteran's report of a continuity of 
symptomatology since service.   Any opinions 
expressed must be accompanied by a complete 
rationale.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


